Quillian, Judge.
The controlling question of law in these cases is the same as that in Western American Life Ins. Co. v. Hicks, *436135 Ga. App. 90 (217 SE2d 323), decided by this court May 20, 1975, and that decision requires that we reverse the summary judgments for the plaintiff.
Argued September 2, 1975
Decided October 9, 1975
Rehearing denied November 5, 1975
Fierer & Devine, Foy R. Devine, Thomas J. Hughes, Jr., for appellant.
D. Lurton Massee, Dennis S. Meir, Claude E. Hambrick, Richard E. Thomasson, Matthew H. Patton, Newton B. Schwartz, for appellees.

Judgments reversed.


Pannell, P. J., and Clark, J., concur.